Citation Nr: 0503795	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  98-05 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death. 
 
2.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C.A., Chapter 35.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.B.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had active service from January 1954 until March 
1957.  He died on April [redacted], 1981.  The appellant is the widow 
of the veteran.  The appeal came before the Department of 
Veterans Affairs (VA) Board of Veterans' Appeals (Board) from 
a September 1995 decision of the New York, New York, VA 
Regional Office (RO) that denied service connection for the 
cause of the veteran's death.  

The appellant was afforded a hearing before a hearing officer 
at the RO in September 1998.  The transcript is of record.

The Board undertook development of the claim beginning in 
February 2003, and remanded the claim to the RO in July 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Subsequent to the Board undertaking its development, the 
appellant reported that the veteran had received relevant 
treatment at a number of medical facilities in service and 
since.  It does not appear that records were sought from two 
of these facilities: records of treatment at Tripler Army 
Hospital from 1954 to 1956; and records of treatment at St. 
Alban's Hospital, Long Island, New York, (presumably St. 
Albans U.S. Naval Hospital) from 1956 to June 1966.  VA has a 
duty to seek copies of all relevant treatment records 
adequately identified by the claimant.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2002).

The veteran's original claims folder has not been able to be 
located and has been rebuilt since receipt of the appellant's 
claim in February 1995.  The Board points out that none of 
the veteran's service medical or post service clinical 
records are available for review.  It is shown that the RO's 
last attempted to secure the original folder in April 1997, 
and it appears that there has not been any additional effort 
to obtain it since that time.  In a case such as this one, VA 
bears a heightened duty to assist the appellant to inform her 
of this problem, and of possible alternative forms of 
evidence that she may submit in support of her claim.  See 
Smith v. Brown, 10 Vet. App. 44, 48 (1998), citing Layno v. 
Brown, 6 Vet. App. 465, 469 (1994), and Dixon v. Derwinski, 3 
Vet. App. 261, 263 (1992).  

The veteran's death certificate shows that he died of acute 
coronary thrombosis due to or as a consequence of 
arteriosclerotic coronary aortic disease.  The record 
reflects that during his lifetime, he was service-connected 
for a left ankle disability with superficial scarring.  The 
appellant asserts that at the time of death, the veteran was 
being treated for a badly swollen and inflamed left leg 
related to the service-connected left ankle disability.  She 
contends that the veteran's doctor told her that severe 
inflammation of the left leg led to the blood clot that 
resulted in his death from coronary thrombosis.  Although, 
this report constitutes medical hearsay, and she has 
suggested that the doctor who told her this may be dead, VA 
has a duty to advise her that she should obtain a statement 
from the doctor who provided this opinion.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).

Accordingly, this case is REMANDED for the following actions:

1.  Advise the appellant to obtain a 
statement from the doctor who told her 
that the veteran's service connected 
left ankle disability contributed to 
the cause of his death.  Advise her 
that if that doctor is unavailable, she 
may obtain such a statement from 
another qualified medical professional.

2.  Take the necessary steps to obtain 
records of the veteran's treatment at 
Tripler Army Hospital from 1954 to 
1956; and records of treatment at St. 
Alban's Hospital, Long Island, New 
York, (presumably St. Albans U.S. Naval 
Hospital) from 1956 to June 1966.

3.  Thereafter, readjudicate the claim 
on appeal.  If the benefits sought 
remain denied, issue a supplemental 
statement of the case.  Then return the 
case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




